                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  ASHEVILLE DIVISION

 KEITH ENGLISH,                                )
                                               )
        Plaintiff,                             )
                                               )
 v.                                            )
                                                       Civil No. 1:19-CV-97-DSC
                                               )
 ANDREW SAUL,                                  )
 Commissioner of Social Security,              )
                                               )
        Defendant.                             )

                                            ORDER

       Defendant Andrew Saul has moved this Court pursuant to sentence four of 42 U.S.C. §

405(g) to enter a judgment reversing his decision with a remand of the case for further

administrative proceedings. Plaintiff’s attorney does not oppose Defendant’s Motion for

Remand.

       Pursuant to the authority of this Court to enter a judgment reversing the Commissioner’s

decision with remand in Social Security actions under sentence four of 42 U.S.C. § 405(g), the

Court hereby REVERSES the Commissioner’s decision under sentence four of 42 U.S.C.

§ 405(g) with a remand of the case to the Commissioner for further proceedings. See Melkonyan

v. Sullivan, 501 U.S. 89 (1991).

       SO ORDERED.
                               Signed: December 12, 2019
